Citation Nr: 9918213	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-2 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had service from August 1948 to May 1952, 
reentered service in September 1953, served in Vietnam and 
retired in October 1971.  He died in November 1996; the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the appellant's claims for 
service connection for the cause of the veteran's death, and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REMAND

After careful review of the current evidence of record and 
the appellant's contentions, the Board has determined that 
further development is necessary.  Current medical evidence 
of record reveals that the veteran was diagnosed with renal 
cell carcinoma in August 1995.  In June 1996, biopsy of a 
left neck mass revealed metastasis of the renal cell 
carcinoma.  The veteran died in November 1996; the death 
certificate listed the cause of death as "metastatic cancer 
of the left kidney."  

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the United States 
Court of Veterans Appeals (Court) has held that the 
Department, when put on notice that relevant evidence may 
exist which might render the claim plausible, has a 
responsibility under 38 U.S.C.A. § 5103(a) to let the 
claimant know what evidence is required.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

The Board notes that it is alleged in a lay statement from 
the veteran' son, dated May 1997, that one of the veteran's 
treating physicians told the veteran that there was a good 
possibility that the cancer was caused by his exposure to 
Agent Orange in service.  It appears that the appellant has 
put VA on notice that relevant evidence may exist which might 
be helpful toward completing her claim; VA therefore has a 
duty to notify her of the need to procure and submit such 
evidence pursuant to 38 U.S.C.A. § 5103(a) (West 1991).

It is further noted that although the RO was able to obtain 
the billing history from R. Bruce White, M.D., the physician 
failed to furnish his treatment records.  It appears from the 
billing history, that the veteran underwent extensive medical 
treatment between June 1996 and his death in November 1996.  
As these records may contain pertinent evidence with regard 
to the appellant's claim, another attempt should be made to 
obtain these records.  

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and inform her that in order to file a 
well-grounded claim of entitlement to 
service connection for cause of the 
veteran's death, she needs to obtain and 
submit competent medical evidence 
demonstrating that her claim is 
plausible.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  She should be 
advised that the submission of statements 
from treating physicians or other health 
care providers indicating the existence 
of a medical relationship between his 
death and service is the type of evidence 
needed to satisfy this requirement.  She 
should be given the opportunity to submit 
such evidence.  Any materials submitted 
should be associated with the file. 

2.  With any necessary authorization from 
the appellant, the RO should attempt to 
obtain and associate with the claims file 
copies of treatment records from R. Bruce 
White, Twin Lakes Medical Specialists, 
628 Hospital Drive, First Floor, Suite A, 
Mountain Home, Arkansas 72653.  If no 
records are obtained, the appellant and 
her representative should be informed of 
the negative results.  38 C.F.R. § 3.159 
(1998).

3.  The RO should thereafter readjudicate 
the appellant's claim in light of any 
additional evidence obtained.  If her 
claim continues to be denied, she and her 
representative should be issued a 
supplemental statement of the case which 
summarizes the pertinent evidence, 
contains all applicable laws, regulations 
and legal precedent, and which includes a 
discussion of the reasons and bases 
underlying the RO's decision.  They 
should be provided an opportunity to 
respond.

After the above development has been completed, the case 
should be returned to the Board for further appellate 
consideration.  By remanding this case, the Board intimates 
no opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  The purposes of this 
remand are to further develop the record and to ensure that 
the appellant is afforded due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 


